*529ORDER
PER CURIAM:
Original proceeding.
Relator seeks an appropriate order to vacate and set aside an order of the district court granting plaintiff’s partial summary judgment in an action entitled “Gerald D. Brinkman and Nickie Brinkman, Plaintiffs, vs. Burlington Northern, Inc., a corporation, and Bussell Darr, Defendants”, pending in the respondent court.
Counsel was heard ex parte and the matter taken under advisement.
Having now considered the application, brief and oral argument, and being advised;
IT IS ORDERED that the relief sought be denied and this proceeding is dismissed.